SEPAEATE CONCUEEING OPINION.
LAMM, J.
The complained of acts of the county court which, in a round-about way, temporarily removed the county seat of Montgomery county from Danville to Montgomery City, were not judicial. That, under such circumstances, certiorari is not the appropriate remedy seems quite clear.
To justify the county court, it was argued with graphic animation at our bar that Danville (in the flux of time and run of events) had become, to use counsel’s own words, “only a wide place in the highway,” — this, because of natural decay, but mostly because of a fire. Whereby would not respondents have us believe that peradventure Danville had been abnormally elongated and, by the self-same stroke, its width had been abnormally cut down? In relators’ brief in reply, we are told that the aforesaid fire happened ten years gone. It may be that the prick and smart of the suggestion that such ten-year-old fire left Danville “only a wide place in the highway,” constrained learned counsel in his reply to indulge in an hypothesis running somewhat contra, thus (quoting):
“If this ancient and historic seat of justice is to be likened to the Niobe of Nations standing in voiceless woe, holding ‘an empty urn within her withered hand,’ we must not forget that such has been her plight for more than ten long years, and that the emergency-producing fire is one, ‘whose holy dust was scattered long ago.’ ”
At first blush, it might seem there was something of substance in those suggestions pro and con, having to do with the legal rights of the parties. It might seem we had call to determine the issue thus raised, viz., whether Danville was really and truly a wide *474place in a road (on one hand), as pnt by respondents’ •counsel, or a Niobe of Nations holding an empty urn within her withered hand (on the other), as put by relators. But, however inviting that field of exploration, contemplation and wisdom are bound to say to this court: Hands off! Meddle not therewith. Where-from it results that our brother ICennish was justified in making no comment at all on such novel and extraneous issue. Is the calm and delicate equipoise of an appellate court to be disturbed by mere color of feeling or the charm of rhetorical flourish in briefs or ore tenusf Judicial commentary should be confined to those pertinent issues susceptible of being judicially determined. Mere comment, without determining anything, spells danger. Thereto seemingly agrees Lord Coke, viz.: “A commentary should not be like unto the winterly sun, that raiseth up greater and thicker mists and fogs than it is able to disperse.” (Vide, Preface to Calvin’s Case, 7 Rep.) I give my vote to agree.